Bloodworth, J.
1. There being evidence which would have warranted a finding that the defendant and the deceased, upon a sudden quarrel, each being armed with a pistol, mutually engaged in,a mortal combat, each using his pistol and intending to kill the other therewith, the judge did not err in giving in charge to the jury the law of voluntary manslaughter as related to the doctrine of “mutual combat.” Ison v. State, 154 Ga. 408, 415 (114 S. E. 351); Waller v. State, 100 Ga. 320 28 S. E. 77); Land v. State, 11 Ga. App. 761 (3) (76 S. E. 78); Mulligan v. State, 18 Ga. App. 464, 467 (89 S. E. 541); Linder v. State, 17 Ga. App. 46 (86 S. E. 90). Nor did the court err in any of the excerpts from the charge of which complaint is made in the motion for a new trial.
2. The court did not err in failing to give in charge sections 74 and 75 of the Penal Code of 1910. .
3. There is evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., eoneur.